Citation Nr: 0122906	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to August 13, 
1998, for the establishment of service connection for 
hypertension.  

2.  Entitlement to an effective date prior to August 13, 
1998, for the assignment of a 20 percent disability 
evaluation for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.  The veteran also served with the Army National Guard 
prior and/or subsequent to active service.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that established service connection for hypertension 
effective August 13, 1998 (at a noncompensable rate), and 
from a February 1999 decision that assigned a 20 percent 
evaluation for this disorder effective August 13, 1998.  A 
hearing was held before the undersigned member of the Board 
in Washington, D.C. in August 2001. 

In September 2001, this case was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.900(c) (2000).


FINDINGS OF FACT

1.  The veteran served on active duty from February 1968 to 
July 1970.

2.  On August  13, 1998, the RO received from the veteran a 
claim of entitlement to service connection for hypertension; 
evidence of record dated prior to August 1998 does not 
indicate that a formal or informal claim for such benefits 
was ever received by the RO.  

3.  By a November 1998 decision, the RO established service 
connection for hypertension effective August 13, 1998, and by 
a decision dated in February 1999, granted a 20 percent 
evaluation for this disorder effective also from August 13, 
1998.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
13, 1998, for the establishment of service connection for 
hypertension, are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400(b)(2)(i) (2000).

2.  The criteria for an effective date earlier than August 
13, 1998, for the assignment of a 20 percent evaluation for 
the veteran's service connected hypertension, have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(b)(2)(i),(o) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  As will be 
discussed below, earlier effective date claims, such as the 
one before the Board in the decision below, generally involve 
a determination as to when a claim was received or when 
entitlement to certain benefits arose.  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise.  In any event, through the issuance of the 
May 2000 statement of the case and through discussion during 
the August 2001 VA Central Office hearing, the veteran had 
been put on notice as to the evidence generally necessary to 
substantiate such claims.

A review of the record reflects that on August 13, 1998, the 
RO received from the veteran a claim of entitlement to 
service connection for hypertension (VA Form 21-526, 
Veteran's Application for Compensation or Pension), and that 
by a decision dated in November 1998, established service 
connection for this disorder effective August 13, 1998.  A 
noncompensable evaluation was initially assigned for 
hypertension, but by a decision dated in February 1999, the 
RO granted a 20 percent disability evaluation effective from 
August 13, 1998.  

The veteran asserts that earlier effective dates for the 
grant of service connection for hypertension, and for the 20 
percent evaluation assigned, are in order.  During the course 
of the appeal, the veteran has presented various arguments in 
support of his claims, which essentially center around his 
contention that his service records (although sought since 
1970) were not located until 1998.

In a letter received in April 1999, the veteran contended 
that since 1970, he had attempted to locate his service 
records and service medical records through the National 
Guard (New Jersey), a VA facility in Philadelphia, and 
through the National Personnel Records Center in St. Louis, 
Missouri (NPRC), to no avail.  He stated that each office 
informed him that his records were lost and that those that 
he submitted (he was not specific in this regard) were 
insufficient to decide a claim.  He noted that in 1988 he 
began another search for records, and contacted the Army, VA, 
and other Government officials, to no avail.  

The veteran further related that he again searched in 1992 by 
contacting VA, and in 1993, by contacting the Chairman of the 
Joint Chiefs of Staff, and was told that the whole country 
was searched to no avail.  Attached to this letter is a copy 
of VA Form 26-8261a, Request for Certificate of Veteran 
Status (for the purpose of participation in the VA Loan 
Guaranty program), dated in December 1992, wherein the 
veteran indicated that he was discharged from active duty due 
to disability, and was interested in purchasing property in 
Delaware.  Also attached is a July 1993 letter to the veteran 
wherein a Secretary (Colonel) from the Office of the Chairman 
of the Joint Chiefs of Staff which informed the veteran that 
they were in receipt of his letter concerning his attempt to 
obtain a replacement DD Form 214.  The veteran was informed 
that he would have to contact the National Guard Bureau for 
assistance.  

In any event, the veteran concluded the letter by noting that 
in 1998, his (service medical) records were finally located, 
and that the 29 year delay has gradually caused his health to 
decrease.  He asked that compensation for hypertension be 
paid back to January 1989.  In a May 1999, he amended his 
request, asking that payments be made back to 1970, when he 
claims his records were lost.  In his September 1999 notice 
of disagreement, the veteran requested that benefits be 
allowable, at a minimum, back to December 1992.  Attached to 
this submission was a copy of an undated letter to the 
Department of Military and Veterans Affairs in New Jersey, 
wherein the veteran noted that he was requesting a 
certificate from VA, and requested that the Department send a 
DD Form 214 to him and to the VA RO in Wilmington, Delaware.  

In his July 2000 substantive appeal, the veteran reiterated 
that he sought copies of his service medical records and 
other information as far back as 1970, from the National 
Guard, a state Court, and from ROs.  As proof of these 
efforts, the veteran pointed to the fact that it took some 
years after attempts in 1992 to finally locate his records.  

During the August 2001 hearing, the veteran testified that he 
had attempted to secure his service records from VA since 
1970, to no avail, until 1998 when they were located.  He 
testified that he was told by VA that without a copy of his 
DD Form 214, he could not file a claim for compensation.  
However, he later testified that he was actually given this 
information by the National Guard (see page 9 of the 
transcript) and that he eventually contacted VA with these 
concerns in 1992.  He later testified that prior to 1992, VA 
had orally told him to contact the National Guard to track 
down his records (page 15 of the transcript), and that two or 
multiple ROs (including the one in Delaware) told him that 
without his DD Form 214 he could not file a claim (page 18 of 
transcript).  

The veteran further testified that agencies contacted other 
than VA were aware that he was seeking his service records 
for the purpose of filing a claim with VA.  He pointed to the 
1992 letter he sent to the Joint Chiefs of Staff as an 
example.  

The governing legal criteria provide that the effective date 
of an award based on a initial claim for compensation is the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2) 
(2000). (Emphasis added).  The effective date of an award 
based on a claim for an increase in disability compensation 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o) (2000).

It is noted that VA regulations provide that a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.152 (2000).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under VA law, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought; and, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2000).  

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the claim received on August 13, 1998, was 
the earliest submission - formal or informal - by the veteran 
indicating that he was seeking entitlement to service 
connection for hypertension.  Hence, it is the appropriate 
date for the establishment of service connection for this 
disorder, as well as the appropriate effective date for the 
initial 20 percent disability evaluation assigned (as will be 
addressed below, the veteran has also voiced disagreement 
with evaluation assigned, however, that claim is not before 
the Board at this time).  

Regarding the veteran's contentions discussed above, the 
Board initially notes, as was explained during the August 
2001 hearing, that it appears that the veteran had been under 
the impression that VA, the National Guard, and the Army, 
among other agencies, were all under the same "umbrella" 
(apparently the military in general); and that, 
unfortunately, at least with respect to this particular 
proceeding, this simply is not the case.  That said, any 
contact the veteran had with these other entities (i.e. other 
than VA) regarding the location of his service records and/or 
his desire to file a claim for VA compensation could not be 
construed to be an appropriate claim for such benefits (the 
Board does not concede, nor does the objective evidence of 
record suggest, that the veteran expressed an interest in 
filing a claim for service connection for hypertension prior 
to August 1998; and, a request for records on its own would 
not be construed as an informal claim for benefits in any 
event).  

The Board points out that the Request for Certificate of 
Veteran Status received in December 1992 is the earliest 
evidence of contact made by the veteran with VA.  However, 
while on this form the veteran indicated that he was 
discharged from active duty due to disability, he did not 
indicate that he was seeking entitlement to service 
connection for hypertension or any other disability, rather 
that he was interested in buying property in Delaware and was 
seeking a VA guaranteed loan.  

The veteran's intermittent contentions that he had contact 
with more than one RO since 1970 regarding his lost service 
records and/or a claim for disability compensation is simply 
not substantiated by the record.  

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of earlier effective dates 
for either the establishment of service connection for 
hypertension, or for the 20 percent evaluation assigned, 
prior to August 13, 1998, the date of receipt of the 
veteran's original claim of entitlement to service connection 
for this disability.  Thus, the claims for earlier effective 
dates must be denied.  38 U.S.C.A. § 5110 (West 1991 & West 
2001); 38 C.F.R. § 3.400(b)(2) (2000).  

The Board sympathizes with the veteran, and notes that it is 
unfortunate that the veteran may have been misled into 
thinking he could not file a claim without first having 
personal possession of his DD Form 214 and/or other service 
records, including his medical records.  However, the Board 
emphasizes that it is legally bound in its decisions by 
applicable statutes, VA regulations and precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(a),(c) (West 1991 
& Supp. 2001).

In reaching its decision in this case, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991); see also Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001).


ORDER

An effective date earlier than August 13, 1998, for the grant 
of service connection for hypertension is denied.

An effective date earlier than August 13, 1998, for the 
assigned 20 percent evaluation for service-connected 
hypertension is denied.


REMAND

The Board notes that, as alluded to above, the veteran, in 
April 1999, expressed disagreement with the initial 20 
percent evaluation assigned for the service-connected 
hypertension.  Given that he has filed such a notice of 
disagreement, a statement of the case should be issued by the 
RO regarding this issue.  See 38 C.F.R. § 19.26 (2000); 
Manlincon v. West, 12 Vet. App 238 (1999) (a notice of 
disagreement initiates review by the Board of the RO's 
denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

In view of the above, this claim is REMANDED to the RO for 
the following action:

The RO should issue a statement of the 
case to the veteran with respect to the 
claim of entitlement to an increased 
initial evaluation for service-connected  
hypertension.  The veteran should be 
informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to place this issue in appellate 
status. 38 C.F.R. § 19.26 (2000).


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



